Case 1:20-cv-02695-LTB Document 1 Filed 09/02/20 USDC Colorado Page 1 of 3
                                                                  FILED
                                                       UNITED STATES DISTRICT COURT
                                                            DENVER, COLORADO
                                                              09/02/2020
                                                        JEFFREY P. COLWELL, CLERK
Case 1:20-cv-02695-LTB Document 1 Filed 09/02/20 USDC Colorado Page 2 of 3
Case 1:20-cv-02695-LTB Document 1 Filed 09/02/20 USDC Colorado Page 3 of 3
